MEMORANDUM **
Mecheryl Maria Begay appeals her conviction and sentence for making false statements to the FBI and a grand jury. We affirm.
Because Begay did not review her Rule 29 motion at the close of all the evidence, we review for plain error. United States v. Cruz, 554 F.3d 840, 844-45 (9th Cir.2009). There was none. A reasonable jury could have credited Agent Jones’s testimony that whether she had attended the party was “very crucial” to the FBI and material to the grand jury.
The district court did not abuse its discretion in prohibiting testimony about the potential penalty for perjury. United States v. Dadanian, 818 F.2d 1443, 1449 (9th Cir.1987).
The district court did not plainly err in sentencing Begay. United States v. Hilgers, 560 F.3d 944, 946 (9th Cir.2009) (citing United States v. Knows His Gun, 438 F.3d 913, 918 (9th Cir.2006)). It first determined that “the pre-departure advisory guideline range remains offense level 30, criminal history category 1.” After setting this initial benchmark, see United States v. Carty, 520 F.3d 984, 991 (9th Cir.2008) (en banc), the district court decided to vary *513from the Guidelines range. Such a variance is permissible. See Kimbrough v. United States, 552 U.S. 85, 128 S.Ct. 558, 570, 169 L.Ed.2d 481 (2007).
AFFIRMED.

 This disposition is not appropriate for publication ánd is not precedent except as provided by 9th Cir. R. 36-3.